Title: [To Thomas Jefferson from the Continental Board of War, 25 May 1781]
From: Continental Board of War
To: Jefferson, Thomas


        [Philadelphia, 25 May 1781. Extract of a letter from Col. William Fleming to Benjamin Harrison, Staunton, 7 June 1781 (Official Letters, iii, 1): “I … take the liberty through you Sir of communicating a letter from the board of war of the 25th of May with a resolve of Congress of the 23d directing the removal of the Convention prisoners out of this State and requesting the necessary guards and provisions might be furnished by the States through which they may pass, and the requisition of the board of War for the prisoners taken in the Southern department to be sent to Fort Frederick in Maryland.” The letter from the Continental Board of War, doubtless addressed to TJ, has not been found. The enclosed resolutions of Congress of 23 May (Vi) authorized the Board of War “to remove the Convention Troops, in such manner and to such place, as they think most conducive to the [good of the] Union in general,” and requested the states “to furnish the necessary Guards, and to supply the said prisoners and Guards with provisions, through their respective States, to the place or places to which they are removed” (printed in JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, D.C., 1904–37, 34 vols., xx, 530). The Board also wrote to George Washington on 25 May concerning the removal of the Convention troops (DLC: Washington Papers).]
      